ORDER
The records in the office of the Clerk of The Supreme Court show that, on April 15, 1965, Michael B. Sheppard was admitted and enrolled as a member of the Bar of this State.
In a letter addressed to Reba D. Mims, Deputy Clerk of The South Carolina Supreme Court, dated March 19, 1982, Michael B. Sheppard submitted his resignation from the South Carolina Bar. Michael B. Sheppard’s letter is made a part of this Order.
IT IS, THEREFORE, ORDERED that the resignation of Michael B. Sheppard be accepted. He shall forthwith, within five days, deliver to the Clerk of The Supreme Court his license to practice law in this State, and his name shall be stricken from the roll of attorneys.
Columbia, South Carolina April 7, 1982.
March 19, 1982
Ms. Reba D. Mims Deputy Clerk
The Supreme Court of South Carolina
P. O. Box 11330
Columbia, South Carolina 29211
Dear Ms. Mims:
In response to your letter of March 9, 1982 I wish to confirm that I am aware that in resigning from the South Carolina Bar I am resigning as a member of the Bar of the State of South Carolina.
Sincerely,
/s/ Michael B. Sheppard Michael B. Sheppard